66 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter Louis Misquez CARREON, Plaintiff-Appellant,v.William P. BARR, Attorney General, Defendant,andG. Ruffennach;  L.A. Akers;  J.R. Dunne, Defendants-Appellees.
No. 94-17203.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Arizona state prisoner Peter Louis Misquez Carreon appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion to reconsider the court's dismissal of his action brought against defendants under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).


3
We review the denial of a Rule 60(b) motion for abuse of discretion.  See Hammer v. Drago (In re Hammer), 940 F.2d 524, 525 (9th Cir.1991).1  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


4
"An appeal from a denial of a Rule 60(b) motion brings up only the denial of the motion for review, not the merits of the underlying judgment."  Floyd v. Laws, 929 F.2d 1390, 1400 (9th Cir.1991).  A party may move for relief from an order or judgment under Rule 60(b) if the party can show:  "(1) mistake, surprise, or excusable neglect;  (2) newly discovered evidence;  (3) fraud or other misconduct;  (4) a void judgment;  (5) a satisfied or discharged judgment;  or (6) any other reason justifying relief from operation of judgment."  McConnell v. MEBA Medical & Benefits Plan, 778 F.2d 521, 526 (9th Cir.1985).


5
Carreon has failed to show that his case falls under any of the Rule 60(b) exceptions for relief from final judgment.  The district court did not abuse its discretion by denying Carreon's Rule 60(b) motion.  See Floyd, 929 F.2d at 1400.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Carreon's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Carreon's notice of appeal was timely only from the denial of the Rule 60(b) motion.  Thus, the issue for review is whether the district court abused its discretion by denying Carreon's Rule 60(b) motion.  See Floyd, 929 F.2d at 1400;  see also Vernon v. Heckler, 811 F.2d 1274, 1276 (9th Cir.1987) (filing timely notice of appeal is jurisdictional)